                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                                      3:17-cv-311-FDW

WILLIE T. KELLY, JR.,                      )
                                           )
                  Plaintiff,               )
                                           )
vs.                                        )                                   ORDER
                                           )
GEORGE T. SOLOMOM, et al.,                 )
                                           )
                  Defendants.              )
__________________________________________ )

       THIS MATTER is before the Court on Defendants’ Motion to Deem Answer Timely

Filed, (Doc. No. 48).1 Defendants claim that an Answer was not timely filed due to excusable

neglect and that accepting the Answer as timely filed will not prejudice Plaintiff. The Court agrees.

For good cause shown,

       IT IS ORDERED that Defendants’ Motion to Deem Answer Timely Filed is GRANTED.




                                                Signed: January 23, 2019




       1
           This Motion was filed on behalf of all Defendants except G. Hayes, who has separate counsel.

                                                         1
